EMPLOYMENT AGREEMENT
BETWEEN KENNETH M. HARPER
AND GREER STATE BANK

--------------------------------------------------------------------------------

Table of Contents

1.     Employment

2.     Term

3.     Executive’s Position and Duties

4.     Performance of Duties

5.     Compensation

6.     Incentive Compensation

7.     Withholding

8.     Life Insurance

9.     Health Insurance

10.     Additional Benefits

11.     Working Facilities

12.     Vacations and Holiday

13.     Sick Leave

14.     Disability

15.     Confidentiality

16.     Non-Competition Covenant

17.     Non-Solicitation Covenant

18.     Breach of Covenants

19.     Termination

20.     Definition of Cause

21.     Arbitration

--------------------------------------------------------------------------------

22.     Additional Agreements

23.     Change of Control

24.     Excess Parachute Payments

25.     Binding Effect

26.     Notice

27.     Situs

28.     Amendment

29.     Severability

30.     Entire Agreement

31.     Captions

32.     Specific Performance

33.     Counterparts

34.     Non-Assignable

35.     Right to Contract

--------------------------------------------------------------------------------

NOTICE: THIS AGREEMENT IS SUBJECT TO ARBITRATION
PURSUANT TO SECTION 15-48-10 ET. SEQ. OF THE
SOUTH CAROLINA UNIFORM ARBITRATION ACT

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as
of this 8th day of September, 2004, by and between KENNETH M. HARPER of Greer,
SC, hereinafter called “Executive”, and GREER STATE BANK, a bank created and
existing under the laws of the State of South Carolina, with its principal place
of business in Greer, South Carolina, hereinafter called “Bank”.

WITNESSETH:

        WHEREAS, Bank desires to employ Executive to render services for Bank;

        WHEREAS, Executive desires and is willing to become employed by Bank
under the terms and conditions hereof;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive and Bank hereby covenant
and agree as follows:

        (1)    Employment. Bank hereby employs Executive and Executive hereby
accepts such employment upon the terms and conditions set forth herein.

        (2)    Term. The term of this Agreement shall commence on July 7, 2004
(“Effective Date”) and shall continue until terminated as provided hereinbelow.
Executive acknowledges that the provisions of Sections (15), (16), (17) and (18)
survive past termination of his employment and this Agreement.


1

--------------------------------------------------------------------------------

        (3)    Executive’s Position and Duties. Bank hereby employs and engages
Executive as President of the Bank. Executive shall have all responsibilities
associated with such position. Unless otherwise directed in writing by the Board
of Directors of the Bank, Executive shall report to the Chief Executive Officer
of the Bank.

        (4)    Performance of Duties. Executive will, at all times, faithfully,
industriously, and to the best of Executive’s ability, experience and talents
perform the duties of President. Executive agrees to abide by Bank’s policies.
Executive shall devote all of his business time, attention, knowledge, and
skills solely to the business and interest of Bank and Bank shall be entitled to
all of the benefits, profits, and other emoluments arising from or incident to
all work, services, and advice of Executive, and Executive shall not, during his
employment with Bank, become interested directly or indirectly, in any manner,
as partner, officer, director, stockholder, advisor, employee, or in any other
capacity in any other business without the written permission of Bank.

        (5)    Compensation. For all services rendered by Executive under this
Agreement, compensation shall be paid to Executive as follows:

   (a)  Executive shall be paid a base salary of One Hundred Forty-Five Thousand
($145,000) Dollars per year, beginning on the  Effective Date. Bank will pay the
base salary in equal monthly installments or more frequently as the Bank shall
determine.  The base salary may from time to time be increased by the Bank with
the approval of the Personnel Committee and the Board  of Directors.


   (b)  Upon execution and delivery of this Agreement by Bank and Executive,
Bank shall pay Executive a one-time signing bonus  by issuing two hundred (200)
shares of Greer Bancshares Incorporated common stock to Executive.



2

--------------------------------------------------------------------------------

        (6)    Incentive Compensation. Executive may be entitled to receive
payment of incentive compensation as hereinafter set forth. The amount of
incentive compensation shall be equal to eleven percent (11%) of Executive’s
prior calendar year base salary for each five (5) basis points that the Bank’s
return on average assets (excluding gains or losses in the Bank’s investment
portfolio or sale of Bank assets) exceeds one and ten hundredths percent (1.10%)
for the preceding calendar year; provided, however, that in no event shall the
total amount of incentive compensation payable to Executive for any calendar
year exceed thirty-three percent (33%) of Executive’s base salary for the prior
calendar year and in such event the incentive compensation shall be reduced. For
calculation of incentive compensation purposes only, Executive’s base salary for
calendar year 2004 shall be deemed to be Seventy Thousand Seven Hundred Twelve
Dollars ($70,712). Executive must be employed with Bank on the last day of a
calendar year in order to be eligible to receive payment of the incentive
compensation determined for such calendar year. Bank shall pay the incentive
compensation (if any) within ninety (90) days following the end of the calendar
year.

        In the event of a dispute between Executive and Bank as to the amount of
incentive compensation due Executive for a calendar year, the independent
certified public accounting firm then servicing Bank shall determine the amount
(if any) of incentive compensation due Executive and such determination shall be
conclusive and binding upon all parties. No interest shall be due or payable
upon any incentive compensation owed Executive.

3

--------------------------------------------------------------------------------

        (7)    Withholding. All payments of compensation paid to Executive under
this Agreement shall be reduced by applicable federal, state and local
withholding taxes and authorized deductions.

        (8)    Life Insurance. During the term of this Agreement, Executive
shall be entitled to participate in the Bank’s group term life insurance program
that is available to its full-time employees upon satisfaction of the
eligibility requirements in such plan. In addition to group term life insurance,
Executive agrees to fully cooperate with Bank and any insurance company in
purchasing life insurance insuring Executive’s life.

        (9)    Health Insurance. During the term of this Agreement, Executive
shall be entitled to participate in the Bank’s health insurance program that is
available to its full-time employees upon satisfaction of the eligibility
requirements in such plan.

        (10)   Additional Benefits. During the term of this Agreement, Bank
shall provide the following additional benefits to Executive:

   (a)  Payment of Executive’s monthly club dues at Thornblade Country Club,
Greer, South Carolina.


   (b)  Automobile allowance of One Thousand Dollars ($1,000) per month.


   (c)  Cell phone allowance of One Hundred Dollars ($100) per month.


   (d)  Annual dues for one Greer civic club to be mutually agreed upon between
Executive and Bank.


   (e)  Executive’s annual physical medical examination.


        (11)   Retirement Plan and Long Term Care. Executive shall be entitled
to participate in the Bank’s qualified retirement plan and long term care plan
upon satisfaction of the eligibility requirements in such plans.

4

--------------------------------------------------------------------------------

        (12)   Vacations and Holiday. Effective January 1, 2005, Executive shall
be entitled each calendar year during the term of this Agreement to a vacation
of twenty (20) working days during which time his base salary shall be paid. For
calendar year 2004 Executive shall be entitled to ten (10) vacation days.
Executive’s vacation days shall accrue on the first day of each calendar year.
Executive shall take his vacation at such time or times as shall be reasonably
approved by the Bank. The Bank may grant additional vacation time and time off
in its sole discretion. If Executive fails to use his vacation days in any
calendar year, unused vacation days may not be carried over to any succeeding
calendar year. Any unused vacation days for a calendar year shall be forfeited
as of the first day of the next succeeding calendar year. Executive shall be
entitled to be off from work on all regular Bank holidays with full
compensation.

        (13)   Sick Leave. Effective January 1, 2005 Executive shall be entitled
each calendar year during the term of this Agreement to ninety (90) days of sick
leave during which time his base salary shall be paid. For calendar year 2004
Executive shall be entitled to forty-five (45) sick leave days. If Executive
fails to use his permitted sick leave in any calendar year, the unused sick
leave days may not be carried over to any succeeding calendar year. Any unused
sick leave days for a calendar year shall be forfeited on the first day of the
next succeeding calendar year.

        (14)   Disability. During the term of this Agreement, Executive shall be
entitled to participate in the Bank’s disability insurance program that is
available to its full-time employees upon satisfaction of the eligibility
requirements for participation.


5

--------------------------------------------------------------------------------

        (15)   Confidentiality. Executive understands and agrees that the nature
of Bank’s business, customer lists of Bank, information with respect to the
personnel, the methods and systems used by Bank in conducting its business,
pricing policies, technical bulletins of Bank, manuals, profit and loss
information and other related internal business information and trade secrets
are all of a confidential nature and are valuable assets of Bank. Executive
covenants and agrees, upon termination of this Agreement, to immediately return
to Bank all such confidential information and documents referred to in the
preceding sentence (including any other trade secret information) and will not
make copies of such materials. In addition to any restrictions under law
including the South Carolina Trade Secrets Act, during his employment with Bank
and after his termination of employment with Bank Executive covenants and agrees
that he will not furnish, divulge or otherwise disclose such confidential
information or material to anyone other than those within Bank authorized to
receive information and will not use such material and information against the
best interest of Bank. In the event of any actual or threatened breach by
Executive of the provisions of this confidentiality covenant, Bank shall be
entitled to an injunction, temporary and/or permanent, restraining Executive
from violating this confidentiality covenant. Nothing herein stated shall be
construed as prohibiting Bank from pursuing any other remedies available to Bank
for such breach or threatened breach, including the recovery of damages from
Executive.

        Executive’s obligation of confidentiality in this Agreement shall not
apply to:

   (a)  information which at the time of disclosure is in the public domain; or



6

--------------------------------------------------------------------------------

   (b)  information which becomes part of the public domain or becomes in the
public domain without the breach of any  confidentiality obligation owed to Bank
by Executive.


        (16)   Non-Competition Covenant. While Executive is employed by Bank and
for a period of one (1) year following termination of Executive’s employment.
Executive will not for himself or on behalf of, or in conjunction with any other
person or persons, company, corporation, partnership, limited liability company,
trust, association, proprietorship, trust company, bank, financial services
institution, or other entity, directly or indirectly, own, manage, operate,
control, be employed by, consult with, participate in, or be connected in any
manner with the ownership, employment, management, operation, consulting or
control of any financial services institution that competes with Bank within
Greenville County, South Carolina, Spartanburg County, South Carolina, or any
other market served by Bank during the term of this Agreement. The Executive
specifically acknowledges that the restrictions set forth above are reasonable
and bear a valid connection with the business operations of the Bank, and
specifically admits that Executive is capable of obtaining suitable employment
not in competition with the Bank. If any one of the restrictions contained
herein shall for any reason be held to be excessively broad as to duration or
geographical area, it shall be deemed amended by limiting and reducing it so as
to be valid and enforceable to the extent compatible with applicable state law
as it shall then appear. Executive acknowledges that the Bank would not have
entered into this Agreement without the non-competition covenant contained
herein. This covenant not to compete shall not prohibit the Executive from
owning stock in any publicly traded company provided the Executive’s stock
ownership is one percent


7

--------------------------------------------------------------------------------

(1%) or less of the issued and outstanding stock of such publicly traded company
and the Executive has no corporate responsibility other than the Executive’s
rights as a stockholder.

        (17)   Non-Solicitation Covenant. While Executive is employed by Bank
and for a period of one (1) year following termination of Executive’s
employment, Executive will not, directly or indirectly, call on or solicit for
the purposes of providing financial services that compete with Bank or provide
such financial services to any customer of Bank, or aid any person or entity in
calling on, soliciting or performing financial services that competes with Bank
to any customer of Bank. Customer means any customer of Bank for which the Bank
provided financial services at any time during the two (2) consecutive year
period ending on the date of the Executive’s termination of employment with
Company. While Executive is employed by Bank and for a period of one (1) year
following termination of Executive’s employment, Executive will not, directly or
indirectly, employ any person who is or was an employee of Bank at any time
within the two (2) year consecutive period ending on the date of the Executive’s
termination of employment or induce any such person to terminate his or her
employment relationship with Bank. Executive acknowledges that Bank would not
have entered into this Agreement without the non-solicitation covenant and no
raid covenant contained herein.

        (18)   Breach of Covenants. Executive understands and acknowledges that
the covenants in Sections (15), (16) and (17) of this Agreement are not made
under duress, are made for good and adequate consideration, are reasonable in
their duration, and that, in the event of the breach or threatened breach of any
covenant in Section (15), (16) or


8

--------------------------------------------------------------------------------

(17) of this Agreement, the remedy at law would be inadequate and Bank may seek
and shall be entitled to injunctive relief (temporary and/or permanent) in lieu
of, or in addition to, monetary damages and any other legal remedies. Further,
the prevailing party shall be entitled to receive payment of reasonable
attorneys’ fees and court costs with regard to Sections (15), (16) and (17).
Bank shall not be required to post a bond to enforce Sections (15), (16) and
(17) of this Agreement. The provisions of Sections (15), (16), (17) and (18)
shall survive termination of this Agreement.

        (19)   Termination. Executive’s employment and this Agreement may be
terminated by either Executive or Bank for any reason or no reason upon one
hundred eighty (180) days prior written notice (“Termination Notice”) to the
other. Notwithstanding the preceding sentence, Bank may immediately terminate
Executive’s employment and this Agreement at any time for Cause (as hereinafter
defined) by giving a Termination Notice to Executive. Further, this Agreement
shall automatically terminate upon Executive’s date of death. Upon termination
of this Agreement, no base salary or other compensation shall be due or payable
to Executive for any period following the date of termination. Termination of
this Agreement shall have no effect upon the provisions of Sections (15), (16),
(17) and (18). Upon termination of Executive’s employment Bank, at its option,
may require Executive to leave the Bank’s offices and premises at any time prior
to expiration of the Termination Notice.

        (20)   Definition of Cause. For purposes of this Agreement “Cause” means
one of the following acts by Executive:

   (a)  theft or embezzlement from the Bank;


9

--------------------------------------------------------------------------------

   (b)  willful misconduct;


   (c)  knowingly falsifying substantive Bank records;


   (d)  breach of fiduciary duty;


   (e)  fraud committed against the Bank;


   (f)  violation of any law, rule or regulation other than minor traffic
violations;


   (g)  unethical business practices;


   (h)  misappropriation of Bank’s assets;


   (i)  conviction of a felony or a misdemeanor involving moral turpitude; or


   (j)  any material breach of this Agreement.


        If within ten (10) days following Executive’s termination for Cause
Executive files a written notice with the Chairman of the Board of Directors of
Bank alleging that Bank terminated Executive without Cause, then the controversy
shall be settled by arbitration as set forth in Paragraph (21) below in
accordance with the rules of the South Carolina Uniform Arbitration Act then in
effect, which decision shall be binding on both parties. The date of termination
for this purpose shall be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, by binding or final
arbitration award, or final judgment, order or decree of a court of competent
jurisdiction (the time for appeal having expired and no appeal having been
perfected). Executive shall not be deemed to have been terminated for “Cause”
without:

   (i)  delivery to Executive of a written notice of termination from the Bank
explaining Bank’s intention to terminate  Executive  for “Cause” and



10

--------------------------------------------------------------------------------

     specifying in reasonable detail the facts and circumstances that are the
basis for terminating Executive’s employment; and


   (ii)  providing an opportunity for Executive to cure any curable default
specified in the Notice of Termination for a period of ten  (10) days after
receipt of such notice.


        (21)   Arbitration. Except as provided below, any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in accordance with the requirements of the South Carolina Uniform
Arbitration Act then in effect. All arbitration proceedings shall be conducted
in Greer, South Carolina. All arbitrators’ expenses and fees, together with
other expenses of arbitration, not including legal counsel fees, incurred in the
conduct of the arbitration, shall be paid one-half (1/2) by the Bank and
one-half (1/2) by the Executive. Each party shall bear their own respective
legal counsel fees. The arbitration provisions in this Agreement shall not apply
to the provisions of Sections (15), (16), (17) and (18) of this Agreement.

        (22)   Additional Agreements.

   (a)  Incentive Stock Option Agreement. Subject to the approval of the
directors and shareholders of Greer Bancshares  Incorporated of an incentive
stock option plan, the Executive will receive an incentive stock option
agreement that will  provide, in general, the following:


   (i) The option to purchase Fifty Thousand (50,000) shares of Greer Bancshares
Incorporated stock.


   (ii) The Executive’s right to actual purchase these shares shall accrue at
the rate of Five Thousand (5,000) shares after each full year of employment at
the Bank. If the Executive’s employment with the Bank is terminated, the right
to purchase any shares not yet accrued shall expire. The Executive’s right to
purchase accrued shares shall be unaffected by his termination of employment.


11

--------------------------------------------------------------------------------

   (iii) The strike price for each share shall be the fair market value as of
the date the Board of Greer Bancshares Incorporated approves the grant of the
option to purchase the Fifty Thousand (50,000) shares.


   (iv) More detailed provisions, including change of control and forfeiture
provisions, shall be set forth in a separate incentive stock option agreement,
but those provisions shall be consistent with the general provisions set forth
herein.


   (b)  Salary Continuation Plan. The Bank shall provide Executive a salary
continuation plan that will provide, in general, the  following:


   (i) Upon attaining the age of sixty-five (65) years, the Executive, subject
to the vesting schedule set forth herein, will receive Fifty Thousand ($50,000)
Dollars per year for fifteen (15) years).


   (ii) This benefit will vest at the rate of ten percent (10%) for each full
year of employment with the Executive being one hundred percent (100%) vested
after ten (10) years of employment with the Bank.


   (iii) More detailed provisions, including change of control and forfeiture
provisions, shall be set forth in a separate salary continuation plan, but those
provisions shall be consistent with the general provisions set forth herein.


        (23)   Change of Control. Subject to the provisions of Paragraph (24)
below, if within one (1) year following a Change of Control (as hereinafter
defined) Executive voluntarily terminates his employment or is terminated by
Bank or its successor without Cause, Bank shall fully vest Executive in the
salary continuation plan described in Paragraph (22)(b) above and Executive
shall be entitled to elect to take either of (a) or (b) below:

   (a)  A cash payment equal to Executive’s W-2 compensation for the calendar
year immediately prior to Executive’s termination of  employment with Bank
multiplied by 2.999 but in any event such cash payment shall not exceed the
amount of Five Hundred  Thousand Dollars ($500,000); or


   (b)  Full vesting of the incentive stock options described in Paragraph
(22)(a) above.


12

--------------------------------------------------------------------------------

        Executive shall make the election in writing to the Chairman of the
Board of Bank, or its successor, within thirty (30) days following his
termination of employment with Bank. For purposes of this Agreement, “Change of
Control” means

   (i)  the acquisition, directly or indirectly, (including beneficial
ownership) by any “person” as this term is used in Sections 13(d)  and 14(d) of
the Securities Exchange Act of 1934, as amended within any twelve (12)
consecutive month period of the Bank’s  or Greer Bancshares, Incorporated’s
issued and outstanding common stock representing an aggregate of fifty percent
(50%)  or more of the Bank’s or Greer Bancshares, Incorporated’s common stock;
or


   (ii)  consummation of merger, sale, acquisition, or liquidation of all, or
substantially all, of the Bank’s or Greer Bancshares,  Incorporated’s assets or
outstanding stock; or


   (iii)  the occurrence of any other event or circumstance which is not covered
by (i) or (ii) above, which the Board of Directors of  Bank determines affects
the Bank’s or Greer Bancshares, Incorporated’s control and, to implement the
purposes of this  Agreement, adopts a resolution that the event or circumstance
constitutes a Change in Control for the purposes of this  Agreement.


   (iv)  Notwithstanding any other provisions in this Agreement, “Change in
Control” shall not be construed to mean the formation  of a bank holding company
or other entity approved in advance by the Bank’s Board of Directors or any
changes in  ownership of the Bank’s assets or stock as the result of the
formation of such an entity.


        (24)   Excess Parachute Payment. Notwithstanding anything in this
Agreement to the contrary, in the event that any amounts or benefits payable to
or accruing to Executive pursuant to this Agreement together with any other
amounts or benefits payable to or accruing to Executive under any other
agreements (hereinafter all such amounts and benefits are collectively referred
to as “Amounts”) should cause a “parachute payment”, as defined in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended, then

13

--------------------------------------------------------------------------------

such Amounts shall be reduced One Dollar ($1.00) at a time until the aggregate
Amounts will not constitute a parachute payment. In the event the Amounts
Executive receives under this Agreement should be incorrectly calculated so that
such Amounts constitutes a parachute payment, then Executive will promptly
refund to Bank the excess Amount. Excess Amount shall mean the amount in excess
of Executive’s base Amount, as defined in Code Section 280G(b)(3), multiplied by
2.999.

        (25)   Binding Effect. Except as provided in Section (34) below, this
Agreement, together with any amendments hereto, shall be binding upon and inure
to the benefit of Executive and Bank, their respective heirs, personal
representatives, legal representatives, permitted successors and permitted
assigns.

        (26)   Notice. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing, and if sent by registered or
certified mail, return receipt requested, to his last known residence address in
the case of the Executive, or to its principal office in the case of Bank. Any
party hereto by a notice in writing to the other party may change or designate
the place for receipt of all notices.

        (27)   Situs. This Agreement shall be controlled, construed and governed
under the laws of the State of South Carolina, regardless of the fact that one
or more parties is now, or may become, residents of another state and without
regard to any conflict of laws.

        (28)   Amendment. This Agreement may not be amended, changed, altered or
modified except by a writing signed by Executive and Bank.

        (29)   Severability. If any section, paragraph, clause or provision of
this Agreement is or becomes illegal, invalid or unenforceable because of
present or future

14

--------------------------------------------------------------------------------

laws, rules or regulations of any governmental body, or become unenforceable for
any reason, the intention of Executive and Bank is that the remaining parts of
this Agreement shall not be thereby affected.

        (30)   Entire Agreement. This Agreement sets forth all of the promises,
covenants, agreements, conditions and understandings between the parties hereto
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducement or conditions, express or
implied, oral or written, with respect thereto, except as contained herein.
Moreover, no waiver by any party of any condition or breach or any term,
covenant, representation or warranty contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed or construed
as a further or continuing waiver of any such condition or breach, nor shall it
be deemed or construed as a waiver of any other condition or as a waiver of the
breach of any other term, covenant, representation or warranty set forth in this
Agreement.

        (31)   Captions. The captions of the various Paragraphs are solely for
the convenience of the parties hereto and shall not control or affect the
meaning or construction of this Agreement.

        (32)   Specific Performance. If a party to this Agreement fails to
comply with any of the covenants, provisions or conditions contained in this
Agreement, then, in addition to any other remedy provided by law or equity, the
non-defaulting party shall be entitled to equitable relief including, without
limitation, the right to specific performance of the terms and conditions of
this Agreement.


15

--------------------------------------------------------------------------------

        (33)   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original Agreement but all of
which together shall constitute one and the same instrument.

        (34)   Non-Assignable. This Agreement is personal to Executive and
Executive may not assign this Agreement. Any attempted assignment by Executive
shall be null and void, ab initio.

        (35)   Right to Contract. Executive represents and warrants to Bank that
Executive’s entering into this Agreement will not violate or breach any other
contract or agreement to which Executive is bound or obligated.

        IN WITNESS WHEREOF, Bank, by its duly authorized officer, and Executive
have executed and sealed this Agreement the day and year first above written.

    EXECUTIVE:        _________________________________    KENNETH M. HARPER    
     BANK:       GREER STATE BANK       By:______________________________      
Its:______________________________ 




16